Citation Nr: 0727820	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  02-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than December 4, 
2000, for a 30 percent rating for dermatophytosis.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from November 1957 to August 
1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted a 10 percent rating for 
dermatophytosis.

In a December 2004 decision, the Board granted a 30 percent 
schedular rating for dermatophytosis and remanded the issue 
of an even higher schedular rating to the Appeals Management 
Center (AMC) for additional development.  

In September 2005, the AMC issued a rating decision that 
implemented the 30 percent disability rating granted by the 
Board.  The AMC assigned an effective date of December 4, 
2000, for the 30 percent rating.  In September 2005, the AMC 
issued a supplemental statement of the case that continued to 
deny a rating in excess of 30 percent for dermatophytosis.  
The AMC then returned the case to the Board.  

In December 2005, the Board denied a rating in excess of 30 
percent for dermatophytosis.  

In an order dated April 5, 2007, the United States Court of 
Appeals for Veterans Claims (Court) remanded the issue of an 
effective date prior to December 4, 2000 for a 30 percent 
disability rating for dermatophytosis for compliance with 
instructions set forth in a Joint Motion for Remand.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

In a Joint Motion for Remand, the parties agreed that the 
issue of a rating higher than 30 percent for dermatophytosis 
has been abandoned and is no longer on appeal.  The parties 
also agreed, however, that a notice of disagreement (NOD) 
with respect to a disability rating is also an NOD as to the 
effective date assigned for that rating.  Significantly, the 
parties agreed that the December 2005 Board decision did not 
adequately discuss its reasons and bases for failing to 
address the effective date provisions and the AOJ should 
issue a statement of the case (SOC) on that issue.  

In accordance with 38 C.F.R. § 19.26 (2006), unless the 
matter has been resolved by a grant of benefits, or the NOD 
is withdrawn by the veteran or his attorney, the agency must 
prepare an SOC.  Thus, a remand is necessary.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  
However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  In 
particular, the AOJ must send the veteran 
a corrective notice that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for a disability rating for 
dermatophytosis, as outlined by the 
Court, and requests the veteran to 
provide any evidence in his possession 
that pertains to that claim.  The claims 
file must include documentation that 
there has been compliance with VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  The AOJ should issue an SOC with 
respect to an effective date prior to 
December 4, 2000, for a 30 percent 
schedular rating for dermatophytosis.  
The veteran should be informed that, 
under 38 C.F.R. § 20.302 (2006), he has 
60 days from the date of mailing of the 
statement of the case to file a 
substantive appeal or a request for an 
extension of time to do so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



